. gz,/HY~G!

From: Desmond Ledet
TO THE HONORABLE CLERK OF THE COURT OF CRIMINAL APPEALS:

Please file this objection with the Court concerning my writ of
habeas corpus. My mother was informed by the POST-CONVICTION WRIT
CLERKWof Tarrant County, TX("Cindy") in Fort Worth that on Jan.23rd
,2015 my writ of habeas corpus was forwarded to your honorable
Court. I have not yet received any notice from youl but since my
writ is there with you, I file this urgent objection. Please do
send me notice that you received this objection please.

Also please send me notice of receiving my writ with the proper

writ#(assigned by your Court). The only cause number I know at'
this point is the one the Tarrant County District Clerk assigned
to my writ. It is. WRIT NO. Ce396-010272-1152016-A

My habeas corpus trial court was the 396th Judicial District Cou~
rt of Tarrant County. Againnyou should have the writ. lt was
sent to you on Jan.23rd,2015.

THANKYOU!
Please notify me of the writ# in your Court.

Desmond Ledet #01651095
Telford Unit

3899 State Hwy.98

New Boston, TX 75570

 

HEQEWED an ,

©OW OF CHBM|NAL . 1‘,; : ;~:':\
FEB 05 2015

   

Ab@@ Acosta,@¢@rk b O\S
"3\/ rb`/

TARRANT COUNTY TEXAS 11.07 WRIT NO. C-396-OlOZ72-ll52016-A
COURT OF CRIMINAL APPEALS WRIT #

 

EX PARTE

IN THE TEXAS COURT OF CRIHINAL
APPEALS, AUSTIN, TX

W’¢O'>¢»&l;@\: n . ,_ " ' “ _

p.4 objection

habeas aslshbwn above, falsely alluding to having made an
~objechion~) Ground #20 is a ground that needed to be de-
veloped on the writ of habeas corpus. Now that he has
responded to it in his affidavit falsely alluding to have
objecting in an attempt to deceive this Court, the record
now proves that his failure to object was not a strategy.
Before thatl the record was insufficient to resolve Grou-
nd #20. /
bf' See also p. 9, U52 of STate's proposed findings. Appli-
cant's Ground #26 is not a record claim either. It too
is an IMEFFECTIVE ASSISTANCE OF COUNSEL CLAIM. Nothing
in the record from trial explained why Hon. Fortinberry
failed to object in that ground. Now from his affidavit
attempt to sidestep the actual issue raisedl never actu-
ally addressing the issue raised, it is clear that his
failure to object as presented in that Ground was not a
strategy.

c: The same goes for Ground #24, another ineffective as-
sistance of counsel ground answered incorrectly by Hon.
Fortinberry, Not a record claim. See State's proposed
findings/conclusions at p.lOU U54

d: The same also goes for Ground #23, another ineffective
assistance of counsel ground the State mistakenly calls
led a record claim. See State's proposed findings p.
13, U13. l should surely be granted relief on all of
those grounds.

Without saying more here because the officer told me to hurs
ry up if I want him to put this, and the copy for the State in
the mailbox, l will finish. As soon as I am allowed to go to the
mailroom I will send you detailed objections to show you that the;
State's proposed findings are incorrect according to the record
/ facts/ and law on every Ground(BRADY GROUNDS, ETC.) I was for-
ced to write this in a rush. I was not informed through the mail
room that the trial court adopted the State's findings until Jan.
28thl so this objection should be considered timely. l have al-
ready sent objections to the trial Courtl but the Court had adop¢

ted the State's proposed finding and sent them to you before my

timely objections reached them in the mail. l should be granted

1>’F '" p»5"objection;~ '3 - ' t P f -F‘

habeas relief on all of my grounds. I was denied a public trial
without ever having knowledge of that right. My lawyer did not
object based on inattention and neglect not reasoned trial stra+
tegy. You should get my actual detailed objections in as soon
as l am able to go and mail them certified. On this unit too ma-
ny inmates who mail legal mail without doing it certified end up

having the mail lost, etc. THANKYOU.

Respectfully Submitteo,

 

Telford Unit
3899 State Hwy.98
New Boston, TX 75570

CERTIFICATE OF SERVICE

 

A true copy of the above has been mailed to the TARRANT COUNTY
TEXAS CRIMINAL DISTRICT ATTORNEY'S OFFICE located at 401 W.
Belknap, Fort Worth, TX 76196~0201, handed to a prison officer

with instructions to place in prison mailbox on Feb.2, 2015.

Desmond Ledet

s p.6 objection

g

‘ @'aus'e; N'o.

;iisaaté
The State of T_e-x is -xis".

.s

§ - Vol 35 of 8
Desmond Ledetr

 

 

Page 1061

ill prevlously agreed t_9; -
12 Ml’{. FORTINBER.RY No;~ objecuons, Ygu_r
'8 ;Hb'né`r`. ~ ~.»

4 THE COURT:' State's Exh1b1t,20 €admmed
».~S MS:' MéCORMlCK`:l Y_oti'r H _, wé'd ask to
~_".'6 read `th"e st¢pulatlon we' `r'e gomg to publish at’th`e same_; _
97

8

 
   

time 911 tiié" Smar"t Bb'ard.
` v Ca`nse Ntimlie'r l l5201|`6§f8tdtef9£'7!ie`)iasiversu§=
"€9 'Dcsmehd/Il`édet,‘ ih'tliei396th Crih`xixf\dl Di§t"r'ict‘ Co`\iit,».;

_ 150 Tarrant Cbt'mt`y, 'l`exiis. Sttpulatxon of evidence
' 1'~1’ ` lt'_s. hereby 'agreed and' stipulated between

132 Desmond Ledet, tli`é'i Defendant xii the dbe"ve styled and
13 __ numbered cause ’ith theadvtce a`x`i`d codsént of hrs

 

25 far _as were eodoemed

gases 399

1- ' a wttness

2 ` THE DEFENDANT: Yes, sir
3 THE COURT Ydit understand you` have a right
di 1191 t9 testtfy

  
 
 
 
 
 
 
 
  
 
 

 

"DF¢FENDANT Yes ldo, sir.

 

 

 
 

question for my client
THE COURT 6ka_y.

 
 

 

 

Pgm " '

THE COURT Okay G9 ahead

f 'g_u_'

THE COURT Probably `a good time: f9ri,‘ a_

=break. We'll tak`e` abdtit` a lS-mmute break D_d'n't talle
~_ab9\it the caseh

(Jui'y leaves courtroom)

` /TH_E COURT , " 's` talk abétn~.what we're;'
_ f ,gomg to d9. Ar_e y9u` "g9in`g' `t9 have witnesses?

' ' MR. FORTlNBERRY Yes, we are
THE COURT Yb`u` a`r'e gomg to call y9ur _'

 
 
 
 
    

i.¢,§li.¢iii?

p.7

   

BQ§fdeéidistefbbi§ftlct~eed£eff

    

 
 

mt Fonrmamv Noming when You¢

  

Hdnjr,.

   
 

ma vouat okay wetlanme 15

 
   
   
   
 

.. ._. 1._,

 
 

ahead May we approach?
(At the Bench 9ff the record)

     

 

 

  

 

`»-`-:""-I‘,,a~réran~t;~ \.C.o`u'n:t:~_y;j,§_- .':‘i;‘:ex-'a’s;

objection

  
 

  
   
  

n-rOMAS A F'LED
rARRANT“/e"g§gy$'$éxglésnr<

NDV 2 0 2014
_No. c-396-1152016-A ;"(ME\
sTATE or= TExA's § rN THE olsTchT couRTx °EPUTY
vs. § assTl-i JuorclAL Drs'rRlcT-
DEsMoND LEDET § TARRANT couNTY, TExAs

AFF|DAV|T.OF AT|'ORNEY CURT|S L. FORT|NBERRY.

 

BEFORE ME, the runder‘signed authority, personally appeared Curtis L.

Fortinberry, who being duly swom, deposes as follows:

“My name is Curtis L. Fortinberry. | am at least 184 years of age and of sound
mind. The facts stated in this affidavit are within my personal knowledge and are true

and correct.”

“l was appointed this case on September 14, 2009 and will address-all 34 of
Petitioner’s points.

Ground 1:

`

Although the courtroom was full, there was space for Petitioner’_s parents
Petitloner’s claims that l refused to allow his parents in are false. l did tell them l did not
know where the would sit during voir dire. l never said they were not allowed in the
courtroom. l was busy getting ready for jury selection so l did not make an attempt to
see to it that they`had accommodations in the courtr'o`om during voi'r dire.

Ground 2:

l fail to see how Petitioner “suffered a structural defect" due to defense counsel
not objecting to Petitioner’s parents not peing in the courtroom during voir dire. Because
the gallery was full, Petitioner’s parents assumed they were not allowed in. l was never
asked to see if there was somewhere else they could sit during voir dire.

Ground `3:
l cannot speak for the trial judge as to why he did not perform a “sua sponte

“Waller’ test, nor did l see the need for one. Petitioners parents were present for his trial
and were not excluded from the voir dire portion s

p . 8 objection

 

Ground 4:

l do not believe that his parents not being in the courtroom during voir dire
constitutes a violation of his sixth and fourteenth amendment rights to a public trial.
As stated in ground 1, to my knowledge the courtroom was not closed to the public.

Grounds 5-19_:

, (l did not answer each separately as each ground states essentially the same
thing, that l was ineffective for not objecting to the police interview)

lt was my trial strategy to not object to the interview as, in my opinion, reinforced
our contention that Petitioner was 'innocent. Although pressured by‘ the police
detectives, petitioner continued to maintain in innocence. l wanted the jury to see that
h_e never wavered in spite of the persistence of the detectives Petitioner knew this prior
to trial and never questioned me regarding this. ‘

Ground 20:

Our defense was not that Petitioner never had sex with the victim, but that it was
consensual. Defendant admitted this. So l do not see how it was ineffective for me to
object to this line of questioning

Ground 21:

|n addition to my answer to ground 20, Petitioner admitted to having sex with the

victim in a letter he wrote to the district attomey.
Ground 22:

l don't understand this ground. What he did not say, nor did he ever lsay, was
that he raped the victim. That was the entire defense in this case, that it was
consensual.

Ground 232

This goes back to my answer in grounds 5~19.

Ground 24:

The State explained in voir dire, that if a defendant chose to testify, they had no.
special protection, that the jury did not have to believe them and presume what that

person testified to was true. .At no time did the State allude that if a person testi&ed that
they lost the presumption of innocence. \

p.9 objection

 

Ground 25:

This is simply not true. | did not ever tell Petitioner that he lost the presumption of
innocence just because he testified.

Ground 26:

The State asserts in closing argument that he knew what he was doing, that he
knew the neighborhood He knew where to go to have undetected sex. The fact that he
went to _a location and did in fact have undetected sex indicates he knew where he was
going. This is not outside the scope of the evidence presented.

Grounds 27, 28 & 291

Petitioner asserts that the victim had “multiple convictions" l saw no evidence of
this. There are two offense reports in which the victim is the complainant but none
where she is the suspect The State produced no criminal histories of the victim even
after a motion to do so was filed. The officer also denied the existence of a criminal
history for the victim under oath. .

Grounds 30, 31 & 32:

This ground alleges impeachment evidence regarding two offense reports in
which the victim was the injured party. ln one case, after making the deadly conduct -
family member report, she refused to cooperate in the investigation and the detective
wasn't convinced complainant did not embellish the story. The other cffense'report was
another assault family violence. The police interviewed both her and the suspect and
the detective determined that the complainant really didn’t care about the case so he
cleared it and said that all the elements of assault were not met.

l do not believe this is impeachment evidence as she was not questioned about it
so she did not deny anything regarding these reports. Furthermore the mere fact that
the police did not file a case against the two suspects does not mean the assaults did
not happen.

Ground 33:

Petitioner is simply not telling the truth. As stated earlier in this response, the
interview was not objected to because Petitioner steadfastly protested his innocence
despite vigorous interrogation The intent was to show the jury that if he was guilty he

would not have maintained his innocence even when the detectives came at him from
many different angles._,

Ground 342

This ground states no “ground" except for grounds 1~33

p.lO objection

 

Ms. Gilliland and l worked many hours on Petitioner’s case. We read all of
Petitioner‘s letters (approximately 20) which included areas of questioning for trial.
Petitioner was very engaged in the defense of his case. We discussed the strategy and
theme of his case. He knew what we were attempting and was in full agreement Many
of the grounds alleged are either false statements, or taken out of context Although the
jury ultimately did not believe it was consensual sex, they did believe him when he said
he did not use a weapon, convicting him of a second degree felony rather than a hrst
degree felony. '

We were¢not ineffective in the defense of Petitioner and request that the Court

deny his habeas corpus relief.

curtis L. Fortinb`erry"

SUBSCR|BED AND SWORN T¢ BEFORE ME on Octobe

Fortinberry. '
`AL .

a ett
~~ tary Public, State of Texas

2014 by curtis L.

       
    

   
 

 
  

  
    
   

~ . .,¢, LANETTE A. MARTINEZ
"?' Notary Public, State of Texas
‘ g My Commission Expires

June 08.20\5

q_~»
.»

p~ll objection